Citation Nr: 1758706	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-00 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. An, Associate Counsel







INTRODUCTION

The Veteran had Army National Guard service with active duty for training service (ACDUTRA) from June 12, 1977 to September 12, 1977 and active duty periods from August 12, 1978 to August 26, 1978 and from May 9, 1984 to May 10, 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction has been transferred to and remains with the Seattle RO.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.


FINDING OF FACT

The preponderance of the evidence fails to establish that the Veteran's diagnosed PTSD is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 4.9, 4.125 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As applicable, active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty. 38 C.F.R. § 3.6(a).  It includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  

"Injury" is defined as harm resulting from some type of external trauma. "Disease" is defined as harm resulting from some type of internal infection or degenerative process.  VAOPGCPREC 4-2002.

In general, service connection requires evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor. 38 C.F.R. § 3.304(f) (2017).

For the reasons expressed below, the Board finds that service connection for PTSD is not warranted.  

Initially, that the Veteran has a current diagnosis of PTSD is not in dispute. See August 2011 VA examination report by QTC Medical Group.  However, the Board finds that the criterion of "credible supporting evidence that the claimed in-service stressor occurred" has not been met. See 38 C.F.R. § 3.304(f).  

The Board observes the inconsistencies in the Veteran's statements over the course of the appeal period are significant in this case.  

For instance, in support of his claim for PTSD, the Veteran submitted a statement that during training, on June 20, 1978, he witnessed a vehicle roll over "Gary Trickler" who was driving the vehicle when it lost traction.  He stated that his "team was first on the scene and tried to remove Gary" as the vehicle filled with flammable materials.  The Veteran further stated there was a "small explosion" and during the explosion, he injured his left shoulder trying to pull materials from the vehicle.  See Statement in Support of Claim dated September 2010.

In a subsequent phone call with the RO in January 2011, the Veteran stated he "misspoke" and clarified that he could not recall the name of the soldier that was killed.  He stated that he was "assigned to the same unit as the deceased soldier's brother" and the brother's name was "Gary". See Report of General Information dated January 2011.

During his clinical evaluation in August 2011, the Veteran described that in "1976" he witnessed the death of a "good friend" on his unit when a vehicle rolled over and crushed him.  He assisted in the efforts to rescue his friend, but to no avail.  He reported that "Gary Trickler" was the "close comrade" that died in the vehicle rollover accident. See August 2011 VA examination report by QTC Medical Group.

Although the Board has no reason to doubt the Veteran's testimony as to the severity of his current symptoms of PTSD, the fact that his reports have varied with each recollection makes it doubtful that his description of the claimed in-service stressor is correct.  

First, there are inconsistences as to the date of the occurrence.  The Veteran initially reported that the explosion occurred in "June 20, 1978", but in a different narrative during his clinical interview, he reported that the incident occurred in "1976".  

Next, there are inconsistences as to the name of the deceased soldier.  The Veteran initially stated that he witnessed "Gary Trickler" drive the vehicle that rolled over, but later clarified that he could not recall the name of the deceased soldier.  In a different recollection, he again reported he witnessed the death of a "good friend" and "close comrade, Gary Trickler."  

The record reflects the attempts made by the RO to verify the Veteran's claimed stressor.  Of note, findings by the Defense Personnel Records Information Retrieval System (DPRIS) show record of the death of "R. Trickler" who was a passenger of a vehicle that rolled over and caused his death.  The incident occurred between the periods of May 1979 to July 1979.  

While the RO was able to verify an incident similar to that as described by the Veteran, the record is absent for any objective evidence verifying the Veteran's involvement or participation.  In fact, there is no documentation or evidence of record that the Veteran was on active duty at the time of the incident in 1979.  But, the Veteran claims to have injured his left shoulder in the process of trying to rescue his friend.  

In this regard, the Board observes that the Veteran's assertions are inconsistent with the objective evidence of record.  The National Guard treatment records reflect that he first sustained an injury to the left shoulder in August 1978 playing "platoon competitive football".  See Medical Evaluation Board report of August 1992.  Furthermore, an April 1994 VA examination report reflects the Veteran's report that he injured his left shoulder "playing football" between platoons.  He reported that he aggravated the injury several times in 1980, 1981 and again in 1984.  There are no reports that he injured his shoulder being "first on the scene" during an incident in 1979.    

As demonstrated above, the Veteran's reports regarding his left shoulder injury have varied wildly, and therefore are not deemed credible.  Significantly, the Board ascribes heightened credibility to the statements made by the Veteran while seeking medical treatment for his shoulder treatment in 1994 where he reported to have injured his shoulder playing football in August 1978, which is further verified in a medical board report of 1992.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Thus, such histories reported by the Veteran for treatment purposes are of more probative value than his recent recollections made in connection with his pending claim for VA benefits.  

Likewise, the Veteran's reports of stressors of participation in combat or based on fear of hostile military action are not deemed credible.  In support of his PTSD claim, the Veteran reported he was in Korea in May 1986 when he "started taking fire from North - could not return fire as others were getting hit. Impacting rounds and evac [sic] could not land."  See Statement in Support of Claim dated September 2010.  There is simply no documentation, official service record, or any evidence of record establishing visitation to Korea or that the Veteran was on active duty during the claimed period, as such incidents of combat or participation of attacks would be expected to have been recorded in the official record.  Absent such credible evidence supporting an in-service stressor, a claim for service connection for PTSD cannot be established.  

Given the variations in his narrative, the absence of official service records, and absence of any other evidence of participation, the Board finds that the Veteran's reports cannot be deemed credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In so finding, the Board addresses the August 2011 diagnosis of PTSD which was based on the Veteran's reports of stressors such as witnessing the death of a close comrade or fighting off enemy attacks.  As described above, these reports have been researched by the official history of the organization in which the Veteran served, but are not shown to have occurred.  Thus, as the examiner's diagnosis of PTSD was based on inconsistent statements and unverified stressors, the opinion rendered for VA compensation purposes is therefore accorded significantly less probative. 

Additionally, the Board observes that the August 2011examiner noted that the Veteran has "since developed symptoms of Anxiety Disorder secondary to the loss of his teaching job".  The Board points out that neither the Veteran nor his representative contends the condition is related to service.  Nevertheless, the Board concludes that the probative evidence of record demonstrates that the currently diagnosed anxiety disorder is attributable to the loss of employment, and not related to service or a service-connected disability.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  The benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 
 

ORDER

Service connection for PTSD is denied.




____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


